Citation Nr: 0331707	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  00-16 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel



INTRODUCTION

The appellant served on active duty from September 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  In that decision, the RO also 
granted the appellant's claim of entitlement to service 
connection for PTSD but assigned only a 10 percent disability 
rating effective from December 30, 1999.

In September 2002 the Board undertook additional development 
on the appellant's claims pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  In March 2003, after the additional 
development was completed, the Board provided notice of the 
development.  Both the appellant and his representative filed 
responses to the notice of development.  However, 38 C.F.R. 
§ 19.9(a)(2) was invalidated by the United States Court of 
Appeals for the Federal Circuit (hereinafter, "the Federal 
Circuit").  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The case 
was returned to the RO for initial consideration of the 
additional evidence.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  Since the effective date of the grant of service 
connection, the appellant's PTSD has been manifested by 
symptoms such as anxiety, depressed mood, suspiciousness, and 
chronic sleep impairment that occasionally decrease his 
efficiency; however, he generally functions satisfactorily.

4.  The appellant is service-connected for shrapnel wounds of 
the abdomen, which are rated 50 percent disabling; post-
traumatic stress disorder, which is evaluated as 30 percent 
disabling; diabetes mellitus, which is rated 20 percent 
disabling; a shrapnel wound of the left thigh, which is rated 
10 percent disabling; and history of pancreatitis, which is 
rated noncompensably disabling.

5.  The appellant meets the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.  

6.  The appellant completed two years of college and has 
experience working in a mine as a coal miner and as an 
electrician.

7.  The evidence shows that the appellant's service-connected 
disabilities are not of such severity as to preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, and no 
higher, for PTSD were met as of the time of the grant of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2003).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met.  38 
C.F.R. §§ 3.340, 4.16 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In his December 1999 claim of entitlement to a total rating 
for compensation purposes based on individual 
unemployability, the appellant indicated that he had been 
employed as a coal miner and electrician from January 1976 to 
June 1999.  He had typically worked 48 hours per week.  He 
had completed two years of college level education.

At a February 2000 VA muscles examination, the examiner 
evaluated the appellant's shrapnel wounds to his abdomen and 
left thigh.  The examiner diagnosed shrapnel wound of the 
abdomen necessitating colostomy and small intestine resection 
and left anterior thigh with no residual other than the scar.  
The examiner also conducted a stomach, duodenum, and 
peritoneal adhesions examination.  The examiner diagnosed 
resection of small bowel and temporary colostomy, which was 
later closed eleven years remote.  The examination revealed 
no stomach, duodenum, or peritoneal problems related to the 
abdominal wound.  The examiner stated, "I find no reason 
that [the appellant] is unemployable."

VA medical records dated from February 2000 to August 2001 
show that in February 2000 the appellant was treated as a VA 
outpatient for PTSD.  The examiner noted that the appellant 
had been referred from a VA vet center where he had been 
receiving treatment for eight weeks.  The appellant stated 
that he had worked in a coal mine for 23 years until it had 
closed during the previous year.  The appellant explained 
that he had been in several accidents in the mine and had 
lost several friends.  He was too scared of the mines to 
return to that type of work.  He had used alcohol and 
marijuana heavily until November 1998 when he quit.  He was 
active in church and participated in activities such as 
delivering meals to the elderly and shut-ins.  He had sleep 
onset and maintenance difficulty.  Onset was characterized by 
fear of falling asleep and having nightmares.  Once asleep, 
he would awaken one to two times per night having had 
nightmares of actual combat events.  There had been no change 
in his appetite or his ability to enjoy past interests except 
he had given up hunting because he did not trust himself with 
a gun.  He denied temper problems.  He also denied suicidal 
and homicidal ideation, intent, plans, or history of 
attempts.  The examiner diagnosed mild to moderate PTSD; 
alcohol abuse, in remission; and employment problems.

At a March 2000 VA PTSD examination, the appellant reported 
that he had been unemployed since June 1999.  He had worked 
in a coal mine.  In June 1999 the coal mine closed down.  The 
appellant had a long history of alcohol dependence and 
intermittent use of marijuana.  The appellant stopped using 
alcohol and marijuana approximately one year previously.  
Since that time, he had had more thoughts and feelings 
associated with Vietnam.  He thought often about Vietnam.  He 
had nightmares associated with Vietnam, intrusive thoughts 
during the day, feelings of detachment, and he reported 
socially withdrawn behavior.  He reported only mild 
irritability.  He had some difficulty remembering material 
that happened to him in Vietnam, and he disliked speaking to 
others about his experiences.  He reported some periods of 
hypervigilance and exaggerated startle response.  He once hit 
with a hammer a co-worker who was horse-playing around with 
him.  The appellant was casually dressed with an uncombed 
beard.  He was cooperative throughout the examination.  He 
exhibited fair eye contact.  His mood was "alright," and 
his affect was slightly constricted.  His speech was regular 
rate and rhythm.  His thought content was negative for 
suicidal or homicidal ideations.  His thought process was 
coherent.  His highly cognitive functions appeared to be 
intact.  His insight and judgment were adequate.  The 
examiner diagnosed PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 60.  

In August 2000 the appellant was alert and cooperative when 
examined by a VA psychologist.  He was oriented to person, 
place, and time.  He was neat and well dressed with no 
deficits in grooming or hygiene.  He had continued to stay 
active in his church.  He denied the use of alcohol or street 
drugs.  He did continue to have sleep maintenance 
difficulties.  He had significant difficulties with interest 
and enjoyment.  He denied suicidal or homicidal intent, plan, 
or history of attempts.  The appellant acknowledged symptoms 
of anxiety and dysthymia.  He seemed to be making an 
evolvement to become more socially active.  The psychologist 
diagnosed moderate to severe PTSD; alcohol abuse, in 
remission; and occupational problems.  The appellant had 
begun vocational rehabilitation but had discontinued it due 
to an injury to his neck.  On the same day that the appellant 
was examined by the psychologist, the appellant was also 
examined by a VA psychiatrist.  The appellant described 
feeling constantly and chronically depressed in mood, 
anhedonic, socially isolated, distrustful of others, 
imperiled, and hypervigilant with hyperarousal.  He stated 
that he avoided people, crowds, and public places.  He had 
frequently recurring intrusive memories of combat in Vietnam.  
He tried to avoid news coverage and other stimuli that might 
trigger the memories.  He had impaired sleep with frequent 
awakening in panic and diaphoresis from combat-themed 
nightmares.  He checked the security of his house four to 
five times per night.  He had a history of suicidal ideation 
but no history of suicide attempts.  He had self-medicated 
with alcohol until discontinuing alcohol use two years 
earlier.  His symptoms had worsened since that time.  He also 
experienced auditory hallucinations of an unrecognizable 
voice telling him to aggravate his spouse and son.  He had 
visual hallucinations of the figure of a person out of the 
corner of his visual field.

He had been taking Wellbutrin for several months without 
improvement in the severity of his depression.  He had worked 
in coalmines for 23-1/2 years.  He had been unemployed for the 
past year since the coalmine in which he worked had closed.  
He had been married to his spouse for 26 years.  They had one 
son, who was 21 years of age.  The appellant had strong 
religious/spiritual beliefs.  He attended church regularly 
and taught a Sunday school and bible class.

On examination, the appellant was alert with clear sensorium, 
full orientation, and grossly intact memory functions.  His 
mood and affect were depressed.  He had no present suicidal 
or homicidal ideations.  He was not delusional.  His 
associations were coherent, and his judgment was intact.  The 
examiner opined that the appellant was a chronic suicide risk 
due to PTSD/depression, isolation, chronic pain, chronic 
medical problems, male gender, age, and history of suicidal 
ideation.  Diagnoses included PTSD.  The examiner assigned a 
GAF score of 45.

In September 2000 the appellant's mood was depressed.  He 
complained of increased nervousness.  He was off work due to 
an injury to his neck.  The appellant denied alcohol use and 
denied suicidal ideation, intent, plans, or attempts.

A November 2000 statement by the same VA psychiatrist who 
evaluated the appellant in August 2000 indicates that the 
appellant experiences marked restrictions and limitations in 
his activities due to psychiatric symptoms.  The physician 
indicated that the appellant's psychiatric medication could 
potentially make him drowsy and thereby impair his ability to 
operate heavy machinery.

In an October 2000 statement, a representative of the 
appellant's former employer indicated that the appellant had 
been laid off in July 1999 due to the closedown of a mine.  
The appellant had been employed by that company as an 
electrician inside coalmines since January 1976.  The 
appellant typically had worked more than eight hours per day 
and more than 40 hours per week.

In a November 2000 decision, the Social Security 
Administration determined that the appellant had been 
disabled since July 5, 1999.  The following impairments were 
considered "severe" under the Social Security Act and 
regulations:  non-insulin dependent diabetes mellitus; 
diabetic and hypertensive proteinuria; hypertension; 
peripheral vascular disease; chronic obstructive pulmonary 
disease; degenerative arthritis; and status post diskectomy 
at C3-4, C4-5, C5-6, and C-6-7 with moderately severe pain.

At an August 2001 VA diabetes mellitus examination, the 
examiner noted that the appellant had been placed on a 
restricted diet and had gotten his weight down from 240 
pounds to 198 pounds.  The appellant had no ketoacidosis or 
hyperglycemic reactions.  The appellant's activities were 
restricted in that he could not walk as much because he tired 
easily.  He had no vascular, cardiac, or neurologic symptoms.  
He was treated with Glucotrol, one tablet twice per day.  He 
saw his diabetic care provider approximately every six months 
and had no other symptoms.

In January 2003 the appellant was treated by W. W., M.D., 
(Dr. W.) for multiple problems including PTSD.  With regard 
to the appellant's PTSD, Dr. W. noted that he was prescribing 
medication to help with his PTSD and insomnia.  Dr. W. also 
encouraged the appellant to seek treatment in VA support 
groups and other services as an alternative to further 
medication.

At a February 2003 VA review examination for PTSD, the 
examiner reviewed the appellant's claims folder.  The 
appellant reported that he had not used alcohol or drugs 
since 1999.  He had never been psychiatrically hospitalized, 
and he was not currently under the care of a psychiatrist or 
a psychologist.  The appellant had been married for 29 years.  
He had retired in 1999 as a coal miner.  He had worked as a 
coal miner for 23 years.  The appellant had many anxious 
symptoms.  He disliked being in enclosed spaces.  He had some 
dreams of Vietnam.  He was generally hypervigilant.  He did 
not speak much about his experiences in Vietnam because it 
increased the frequency of recollection of bad memories.  He 
reported numbing feelings.  He preferred to stay to himself.  
He was capable of going out and socializing if necessary.  He 
attended church.  He interacted with and got along well with 
his family members.  The appellant was casually dressed and 
cooperative.  He was alert and oriented to person, place, 
time, and situation.  His eye contact was good.  His speech 
was regular rate and rhythm.  His thought process was 
coherent with no flight of ideas.  There were no loose 
associations.  Thought content was negative for suicidal or 
homicidal ideations.  The appellant denied auditory or visual 
hallucinations.  His insight and judgment were adequate.  The 
examiner diagnosed chronic PTSD and assigned a GAF score of 
61.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  But see Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(invalidating 38 C.F.R. § 3.159(b)(1)).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 11-
2000 (Nov. 27, 2000) (determining that the VCAA is more 
favorable to claimants than the law in effect prior to its 
enactment).  As discussed below, the RO fulfilled its duties 
to inform and assist the appellant on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claims.  In a July 2000 
Statement of the Case, the RO informed the appellant of the 
type of evidence needed to substantiate his claims, 
specifically the criteria required for entitlement to a total 
rating for compensation purposes based on individual 
unemployability and a higher rating for PTSD.  In a December 
2002 letter from the Board, the appellant was advised that VA 
would assist in obtaining identified records and providing an 
examination, but that it was appellant's duty to attend the 
examination.  Further, in a June 6, 2003 letter from the RO, 
the appellant was advised that VA would obtain any identified 
evidence held by federal agencies and any identified medical 
records from VA hospitals and that VA would make reasonable 
efforts to obtain any other medical evidence or records 
identified by the appellant.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
SOC, the subsequent Supplemental Statements of the Case 
(SSOCs), and the June 2003 letter described the evidence that 
was used in deciding the appellant's claims.  In July 2003, 
the appellant responded to the most recent SSOC by stating 
that he had no further evidence to submit.  He requested that 
his case be certified to the Board.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claims and has indicated which portion of that 
information and evidence, if any, is to be provided by him 
and which portion, if any, VA would attempt to obtain on his 
behalf.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the SOC, the SSOC, 
the December 2002 letter, and the June 2003 letter informed 
the appellant of the information and evidence needed to 
substantiate these claims and complied with VA's notification 
requirements.

As for VA's duty to assist a veteran, VA medical records have 
been obtained from the VA Medical Center (VAMC) in 
Birmingham, Alabama.  Records from University of Alabama-
Birmingham Medical West (formerly known as Bessemer Carraway 
Medical Center from April 1994 to January 2003, including 
those of Dr. W., have also been obtained.  Records from the 
Social Security Administration have been obtained as well.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  In July 2003 the appellant 
specifically stated that he had no additional evidence to 
submit.  As for VA's duty to obtain any medical examinations, 
the appellant was provided examinations in February 2000, 
March 2000, and February 2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this case would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).


1.  PTSD

The appellant has disagreed with the original disability 
rating assigned for his PTSD.  There is a distinction between 
a claim based on disagreement with the original rating 
awarded and a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The distinction may be 
important in determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126, 132.  With an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  With 
an increased rating claim, "the present level of disability 
is of primary importance."  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  This distinction between disagreement with 
the original rating awarded and a claim for an increased 
rating is important in terms of VA adjudicative actions.  
Fenderson, 12 Vet. App. at 132.

In a November 2001 SSOC provided to the appellant, the RO 
evaluated all the evidence of record in determining the 
proper evaluation for the appellant's service-connected 
disability.  The RO did not limit its consideration to only 
the recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The appellant has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  The RO complied with the substantive tenets of 
Fenderson in its adjudication of the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2003).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2003).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disability. 

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2003), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2003).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  Under Diagnostic Code 9411, 10, 30, 
50, 70 and 100 percent ratings are warranted in the following 
circumstances:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2003).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2003).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2003).

The medical evidence shows that the appellant has been 
assigned GAF scores of 45, 60, and 61 based upon his 
impairment from PTSD.  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The reports of VA examinations and outpatient treatment of 
the appellant present a clear, consistent picture of the 
appellant's level of disability from PTSD since the effective 
date of the grant of service connection.  Although a VA 
psychiatrist evaluated the appellant in August 2000 and 
assigned a GAF score of 45 and later wrote a statement 
regarding the limitations imposed by the appellant's PTSD on 
employment, neither the GAF score nor the statement are 
supported by the remainder of the record including a 
psychological evaluation conducted on the same date in August 
2000.  According to these reports, the appellant has symptoms 
such as anxiety, depressed mood, suspiciousness, and chronic 
sleep impairment that occasionally decrease his efficiency; 
however, he generally functions satisfactorily.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor and concludes that the 
objective medical evidence shows disability that more nearly 
approximates that which warrants the assignment of a 30 
percent disability rating but no higher.  See 38 C.F.R. § 4.7 
(2003).  The appellant's most significant symptoms are his 
depressed mood, anxiety, and chronic sleep impairment.  
Because of the effect of these symptoms, the appellant's 
overall disability picture more nearly approximates the 
criteria for a 30 percent disability rating than a 10 percent 
disability rating.

The Board considered assigning the appellant a rating higher 
than 30 percent; however, the preponderance of the evidence 
is against the assignment of a disability rating greater than 
30 percent for any period since the effective date of the 
grant of service connection for PTSD.  He does not meet the 
criteria for a rating higher than 30 percent.  For example, 
other than the November 2000 statement that is not supported 
by the treatment records or examination reports, there is no 
evidence in the record of panic attacks more than once per 
week; circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
memory; impairment judgment or abstract thinking; or 
disturbances in mood and motivation.  The appellant's 
judgment has consistently been noted to be adequate.  His 
memory has been noted to be grossly intact.  His speech has 
been regular in rate and rhythm.  In order to evaluate the 
appellant's PTSD as 50 percent disabling, his disability must 
more nearly approximate the criteria for that rating than for 
the lower rating.  In this case, the appellant's symptoms 
more nearly approximate those required for a 30 percent 
rating, and the appellant's symptoms do not result in reduced 
reliability and productivity in occupational and social 
functioning.  Although the appellant is unemployed, he 
functions well socially, and he was successfully employed 
until being laid off in July 1999.  He is active in his 
church and has significant successful relationships with his 
spouse and his son.  Therefore, a higher rating is not 
warranted.

In order to evaluate the appellant's PTSD as 50 percent 
disabling, it is required that his disability more nearly 
approximate the criteria for that rating than for the lower 
rating.  Because the appellant meets none of these criteria 
for a 50 percent or higher disability evaluation, a higher 
rating is not warranted.

The evidence supports a rating of 30 percent, but no higher, 
for PTSD under Diagnostic Code 9411, at any time since the 
effective date of the grant of service connection for PTSD.  
The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  However, for the 
reasons discussed above, the objective medical evidence did 
not create a reasonable doubt regarding the level of his 
disability from PTSD for any period since the effective date 
of the grant of service connection.  


2. Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (2003).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2003).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither [the] appellant's non-service-
connected disabilities nor his advancing 
age may be considered.  See 38 C.F.R. 
§ 3.341(a) (1992); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  The Board's 
task was to determine whether there are 
circumstances in this case apart from the 
non-service-connected conditions and 
advancing age which would justify a total 
disability rating based on 
unemployability.  In other words, the BVA 
must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than 
other veterans with [the same] combined 
disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The appellant is service-connected for shrapnel wounds of the 
abdomen, which are rated as 50 percent disabling; post-
traumatic stress disorder, which is evaluated as 30 percent 
disabling; diabetes mellitus, which is rated as 20 percent 
disabling; a shrapnel wound of the left thigh, which is rated 
as 10 percent disabling; and history of pancreatitis, which 
is rated as noncompensably disabling.  The shrapnel wounds of 
the abdomen and of the left thigh stem from the same incident 
during service.  The combined rating for the appellant's 
disabilities is 80 percent.  38 C.F.R. § 4.25, Table I 
(2003).  Therefore, the appellant meets the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a) (2003).

In Van Hoose, the Court noted: 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.

The appellant completed two years of college and has 
experience working in a mine as a coal miner and as an 
electrician.  He last worked full time in July 1999.  
Although, the appellant has not worked since then, he is not 
unemployable due to his service-connected disabilities.  The 
medical evidence of record indicates that he is capable of 
doing productive work.  The appellant's service-connected 
PTSD limits his functioning, but even since being unemployed 
he has continued to function around others as indicated by 
his role in family and church functions.  The appellant's 
diabetes produces some physical limitations such as fatigue 
with prolonged walking.  With regard to his shrapnel wounds 
of the abdomen and the left thigh, although these are rated 
as 50 percent and 10 percent disabling respectively, the 
examiner at a February 2000 VA muscles examination determined 
that these disabilities did not limit the appellant's 
prospects for employment.  The appellant was successfully 
employed-working more than 40 hours per week-until his 
place of employment closed in July 1999.

Although the appellant has been determined to be unemployable 
by the Social Security Administration (SSA), VA is not bound 
by that determination although it is certainly "pertinent" 
to the appellant's claim.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) Martin v. Brown, 4 Vet. App. 136, 140 (1993).  
Further, the determination by the SSA was based in part on 
consideration of disabilities for which the appellant is not 
service-connected.  Indeed, of the seven disabilities 
considered "severe" by the SSA-non-insulin dependent 
diabetes mellitus; diabetic and hypertensive proteinuria; 
hypertension; peripheral vascular disease; chronic 
obstructive pulmonary disease; degenerative arthritis; and 
status post diskectomy at C3-4, C4-5, C5-6, and C-6-7 with 
moderately severe pain-the appellant is service connected 
only for diabetes mellitus.  In other words, the appellant is 
unemployed due to the combination of being laid off because 
of an unavailability of work and the limitations produced 
primarily by nonservice-connected disabilities.  Although the 
appellant has serious service-connected disabilities, his 80 
percent disability rating adequately compensates him for 
these disorders.  See Van Hoose, 4 Vet. App. at 363.  In 
short, the preponderance of the evidence shows that the 
appellant is not precluded from substantially gainful 
employment due to his service-connected disabilities.  The 
Board concludes that a total disability rating for 
compensation purposes based on individual unemployability 
under 38 C.F.R. § 4.16 is not warranted.

Although the Board has increased the disability rating for 
the appellant's PTSD from 10 to 30 percent disabling, the 
appellant is not prejudiced by the Board consideration of his 
unemployability claim without first remanding it to the RO.  
The appellant already met the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
prior to the Board's decision regarding the appellant's PTSD.  
The Board's rationale for denying the appellant claim of 
unemployability is the same as the prior basis of the RO's 
determination-that the appellant is not precluded from 
substantially gainful employment due to his service-connected 
disabilities.  Taking these factors into consideration, there 
is no prejudice to the appellant in the Board considering the 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


ORDER

Entitlement to a 30 percent disability rating, and no more, 
for post-traumatic stress disorder (PTSD), since the 
effective date of the grant of service connection, is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



